Citation Nr: 1137212	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  08-20 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for migraine headaches, to include as secondary to service-connected right shoulder impingement syndrome. 

2.  Entitlement to an initial evaluation in excess of 10 percent for adjustment disorder with depressed mood. 

(The issue of entitlement to an extraschedular evaluation for post-operative right shoulder impingement syndrome (minor) is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from August 9, 1971, to September 10, 1971, and on active duty for training from April 11, 1982, to April 23, 1982.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision rendered by the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied entitlement to service connection for migraine headaches.  The RO also granted entitlement to service connection for adjustment disorder with depressed mood and assigned an initial 10 percent evaluation, effective September 9, 2009.  

In February 2011, the Veteran testified at a Board hearing before the undersigned at the RO; a transcript of that hearing is of record.  The record was also held open for a period of 30 days to afford the Veteran an opportunity to submit additional evidence.  Thereafter, in March 2011, the Veteran submitted to the Board additional evidence for consideration in connection with the claims on appeal along with a waiver of RO jurisdiction of such evidence.  The Board accepts this evidence for inclusion in the record on appeal.  38 C.F.R. § 20.1304 (2010).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The Board's review of the claims file reveals that further development on the issues of service connection for migraine headaches and entitlement to an initial evaluation in excess of 10 percent for adjustment disorder with depressed mood are warranted.

A.  Treatment Records

At the February 2011 hearing, the Veteran testified that he receives treatment from private physician S. S. for adjustment disorder with depressed mood and for migraines.  The most recent treatment records from Dr. S. S. that have been associated with the claims file, other than a March 2011 letter, are from September 2009.  As more recent treatment records may be pertinent to the Veteran's claims, he should be asked to provide VA Form 21-4142, Authorization and Consent to Release Information to VA, for treatment from Dr. S. S., so the AOJ can secure any relevant private treatment records.

The Veteran also testified that he was going to begin seeking treatment for his psychiatric disorder through Texarkana.  Although he did not specify, it appears from the record that he was referring to seeking treatment at VA's Community Based Outpatient Clinic in Texarkana.  The most recent VA treatment records that are of record are from September 2010.  As records showing treatment for adjustment disorder would be pertinent to the Veteran's claim for an initial increased rating for that condition, they must be secured on remand. 

B.  VA Examinations

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2011).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).




	1.  Migraine Headaches

The Veteran was seen for a VA examination in November 2009 to assess the etiology of migraine headaches.  The examiner listed an impression of migraine headaches and characterized them as incapacitating and prostrating.  After examining the Veteran and reviewing his claims file along with medical literature, the examiner concluded that the Veteran's migraines had no relation to his service-connected shoulder injury.  He noted that his review of medical literature did not reveal any potential relationship between right shoulder arthritis and migraine headaches.  Although the examiner provided some rationale for his conclusion based upon his review of medical literature, his opinion only addressed whether migraines were causally related to service-connected right shoulder arthritis and did not address whether service-connected right shoulder arthritis aggravated migraine headaches beyond the normal course of the condition.  38 C.F.R. § 3.310 (2011) (stating that to grant service connection on the basis of aggravation there must be medical evidence establishing a baseline level of severity of disability prior to when aggravation occurred, as well as medical evidence showing the level of increased disability after the aggravation occurred); see Allen v. Brown, 7 Vet. App. 439, 448 (1995) (holding that additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is compensable under 38 C.F.R. § 3.310(a)).  Therefore, the opinion is inadequate for adjudication purposes.  

The record also contains a September 2009 treatment note and March 2011 statement from private physician S. S. which indicates that migraine headaches have "seemingly been triggered" by worsening of right shoulder pain.  The March 2011 letter states that shoulder and neck strain/pain can cause headaches/migraines.  These opinions are stated in speculative terms and the United States Court of Appeals for Veterans Claims (Court) has held that medical evidence that is speculative, general, or inconclusive in nature cannot support a claim.  Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  The probative value of these opinions is further diminished by the fact that the conclusions are not supported by any medical rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) ("[A] mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion.").  Thus, these private opinions are also inadequate for adjudication purposes.

Additionally, the record reflects the Veteran takes various medications to treat right shoulder arthritis and adjustment disorder; however, an opinion has not been provided regarding whether any of these medications could have caused or aggravated migraine headaches.  

As the record contains insufficient medical evidence to determine the etiology of the Veteran's migraines, on remand a VA examination should be conducted and an etiological opinion obtained.

	2.  Adjustment Disorder with Depressed Mood

The Veteran last had a VA examination to evaluate his service-connected adjustment disorder with depressed mood in November 2009.  During his February 2011 hearing, the Veteran testified that his psychiatric disability had gotten significantly worse since that time.  VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  Accordingly, the AOJ should arrange for the Veteran to undergo a VA mental disorders examination at an appropriate VA medical facility to determine the severity of his service-connected adjustment disorder with depressed mood.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, that have treated him for his service-connected adjustment disorder with depressed mood for the time period from September 2009 to the present.  Of particular interest are any private treatment records from Dr. S. S.

After the Veteran has signed and submitted the appropriate releases, those records not already associated with the claims folder, should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the claims file.  If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain the Veteran's VA treatment records from September 2010 to the present.  If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of his migraine headaches.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner is asked to provide opinions on the following questions:

(a.)  Is it at least as likely as not (50 percent or greater) that the Veteran's migraine headaches are causally related to any of his service-connected disabilities, to include to medications taken for these conditions?

(b.)  Is it at least as likely as not (50 percent or greater) that the Veteran's migraine headaches are aggravated beyond the normal course of the condition by any of his service-connected disabilities, to include by medications taken for these conditions?  If the opinion is that a service-connected disability aggravated migraine headaches, the examiner should specify, so far as possible, the baseline level of severity of headaches prior to aggravation and the degree of disability (pathology/impairment) resulting from such aggravation.  

A report of the examination should be prepared and associated with the Veteran's VA claims folder.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  Schedule the Veteran for a VA mental disorders examination to determine the severity of his service-connected adjustment disorder with depressed mood.  All indicated tests and studies are to be performed.  The claims file should be made available to and reviewed by the examiner in connection with the examination.  A notation to the effect that this record review took place should be included in the report of the examiner.  The rationale for all opinions expressed should be provided in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale.

5.  After completion of the above and any additional development deemed necessary, readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, in whole or in part, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
M. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


